Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communication filed 31 August, 2022. Claims 103-114 are pending in the instant application and currently under examination.

37 C.F.R. § 1.98
	The information disclosure statements filed 31 August, 2022, has been placed in the application file and the information referred to therein has been considered.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 103-114 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant. Amended claim 103 recites a method comprising the following steps:
	(a) determining the level of CCL5/RANTES in a test sample obtained from a subject having a disease involving hypercytokinemia caused by severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2) and identifying the subject as having a critical or severe form of the disease based on an increase in the level of CCL5/RANTES in the test sample as compared to a healthy control, wherein an increase of at least 6-fold indicates the severe form of the disease and an increase of at least 60-fold indicates the critical form of the disease, and
	(b) administering to the subject leronlimab (PRO-140) to treat the subject for the critical or severe form of the disease involving hypercytokinemia caused by SARS-CoV-2.
	The simple reference in the preamble to a method is vague and indefinite because the scientific objective of said method is not readily manifest. Is the claim directed toward a method of determining CCL5/RANTES levels in a SARS-CoV-2-infected patient or is it directed toward a method of treating SARS-CoV-2 infected patients suffering from hypercytokinemia with leronlimab? Applicant is directed toward M.P.E.P. § 608.01(i) for guidance on claim content.
	The following claim language, or something similar thereto as supported by the disclosure, is suggested: A method of treating a SARS-CoV-2-infected subject who is suffering from a severe or critical form of hypercytokinemia comprising the following steps:
	a) obtaining a plasma sample from said patient;
	b)	determining the level of CCL5/RANTES in said sample and comparing said results to a plasma sample obtained from a healthy control, wherein an increase of 6- to 20-fold indicates the patient is suffering from a severe form of hypercytokinemia and an increase of 60- to 300-fold indicates the subject is suffering from a critical form of hypercytokinemia, and,
	c)	administering leronlimab (PRO-140) to said patient displaying severe or critical forms of hypercytokinemia in an effective amount to treat the subject for said severe or critical forms caused by the SARS-CoV-2 infection.
Applicant’s representative is invited to contact the Examiner to discuss suggested allowable subject matter.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Enablement
The previous rejection of claims 103-110 under 35 U.S.C. § 112(a), as failing to comply with the enablement requirement, is hereby withdrawn in response to Applicant’s amendment, arguments, and reconsideration of the data set forth in the specification. 

Nonstatutory Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 U.S.P.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970); and In re Thorington, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. §§ 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	The previous rejection of claims 103-110 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-12, and 19 of U.S. Patent No. 11,045,546, in view of Yen et al. (2006), is hereby withdrawn in response to Applicant’s amendment and arguments.

	The previous provisional rejection on the ground of nonstatutory double patenting as being unpatentable over claims 97-100 and 104-107 of copending Application No. 17/176,657 in view of Yen et al. (2006) and Jacobson et al. (2010), is hereby withdrawn in response to the submission of a terminal disclaimer. 

Action Is Final
	Applicant’s amendment necessitated any and all new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Thursday from 10:30 AM to 9:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                                10 September, 2022